                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DOMINIQUE R. TAYLOR,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-03190 JCH
                                                  )
COMMERCE BANK,                                    )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Dominique R. Taylor for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed the motion, the Court finds that it should be granted. See 28 U.S.C. § 1915(a)(1).

Additionally, for the reasons discussed below, plaintiff’s complaint will be dismissed as frivolous.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must “accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir.
2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to “accept as true

any legal conclusion couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a pro se litigant who brings this civil action against Commerce Bank. He alleges

that unnamed people at Commerce Bank have robbed him:

       My commerce banking account is being rob[bed] from the inside. They are stealing
       money from the inside. They are stealing money from my bank account and are
       possibly sending me things through the mail that I didn’t pay for or ask for, however
       it appears as they are stealing money from my account through the inside. They are
       committing a federal crime. They been doing this for some time now it been like
       two years or I don’t know how long. I noticed it while I was living by myself as I
       became somewhat conscious. It is possible they are taking from my account directly
       It possible it has it happen for more or less than the time I can remember and it is
       causing severe problem in my life. They removed evidence from my account and
       no one has any idea of who they are. I tried to find something but all I got is phone

                                                  2
         calls asking me if I would like to turn myself in. I don’t remember if I call the cops
         or not because I was unconscious while this was happening.

         Every month or so I make a certain amount of money and I end up with a certain
         amount of money and I end up with a certain amount of money that I save. So I’ve
         been rob[bed] every month or every time I bought something, it has even been
         happening at random. I don’t remember if I called the police or not. Someone called
         me once and asked if I like to turn myself in. They called me from different states
         and different numbers some of the numbers went offline or so. . .I think they might
         be involved with the government.

         Plaintiff seeks compensatory damages and injunctive relief.

                                                    Discussion

         Plaintiff’s allegations against Commerce Bank are factual frivolous and delusional and

must be dismissed. 1

         Pursuant to 28 U.S.C. § 1915, a court may dismiss a complaint as frivolous if it lacks an

arguable basis in law or fact. Martinez v. Turner, 977 F.2d 421, 423 (8th Cir. 1992). When dealing

with factual frivolity, courts are given “the unusual power to pierce the veil of the complaint’s

factual allegations and dismiss those claims whose factual contentions are clearly baseless.”

Neitzke v. Williams, 490 U.S. 319, 327 (1989). Such a dismissal encompasses allegations that are

fanciful, fantastic, and delusional. Denton v. Hernandez, 504 U.S. 25, 32 (1992). “[A] finding of

factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or the

wholly incredible, whether or not there are judicially noticeable facts available to contradict them.”

Id.




1
  Plaintiff has additionally filed three additional actions in this District. See Taylor v. Gains, No. 4:19-CV-1847 NCC
(E.D.Mo.) (plaintiff sued his grandmother for allegedly taking him to the hospital against his will); Taylor v.
Corporation Worldwide, No. 4:19-CV-3088 JCH (E.D.Mo.) (plaintiff sued “corporations worldwide” for plagiarism,
engaging in acts of prejudice, racism and theft); and Taylor v. Charter, No. 4:19CV3188 RLW (E.D.Mo) (plaintiff
alleges that he noticed a cord from his Wii and a video game disc missing when two workers from Charter
Communications left his home after connecting his internet).

                                                          3
       Here, the facts in plaintiff’s complaint, such as they are, clearly rise to the level of the

irrational and wholly incredible. As best the Court can tell, he alleges that unnamed people may or

may not be unlawfully taking money from his bank account and then harassing him on the

telephone. Plaintiff does not indicate whether he believes these individuals to be employed by

Commerce Bank, but he believes Commerce should be held liable for the purported missing funds.

As alleged these claims have no basis in law or fact and do not state a cause of action as set forth.

       Therefore, this action must be dismissed. See Sikora v. Houston, 162 F.3d 1165, 1998 WL

390444, at *1 (8th Cir. 1998) (unpublished opinion) (affirming district court dismissal of complaint

as “delusional and therefore frivolous” where plaintiff alleged the “use of electro staticmagnetic

pressure field devices that surround his body in pressure fields of varying degrees and frequencies”

and that “caused him to suffer various physical problems”).

                              Motion for Appointment of Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

as moot as this case is being dismissed without prejudice as frivolous. See 28 U.S.C. §

1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 3) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as

frivolous. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.




                                                 4
       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   20th   day of ___February__, 2019.




                                            \s\ Jean C. Hamlton
                                            JEAN C. HAMILTON
                                            UNITED STATES DISTRICT JUDGE




                                            5
